Citation Nr: 0823412	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-32 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis B and hepatitis C.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  During the pendency of the appeal, 
the veteran relocated to Seattle, Washington, and his claims 
file was transferred to that facility thereafter.

The veteran requested a Travel Board hearing.  The veteran 
failed to appear for a travel board hearing in March 2006.  
He informed the RO that he did not receive notification of 
the hearing due to change of address.  The veteran was 
subsequently scheduled to appear at a Travel Board hearing in 
August 2006 but failed to appear for that hearing.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran currently has hepatitis B.  

2.  The medical evidence of record shows that hepatitis C is 
an additional disability which developed as a result of a 
blood transfusion performed at a VA hospital in July 2005. 

3.  The medical evidence of record shows that the development 
of hepatitis C as a consequence of a blood transfusion was 
not reasonably foreseeable.   


CONCLUSION OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis B have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).
  
2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. 
§ 3.361 (2007).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

An October 2002 letter notified the veteran of the evidence 
required to substantiate his claim.  This letter explained 
VA's duty to assist the veteran with the development of his 
claim and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A February 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
records identified by the veteran were obtained and 
associated with the claims file.  A VA medical opinion has 
been obtained.

Under these circumstances, and given the favorable 
disposition of this claim, the Board finds the requirements 
of the duty to assist have been satisfied.

II.  Analysis of Claim

A.  Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter. Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2007).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

B.  Discussion

The veteran asserts that he contracted hepatitis B and 
hepatitis C as a result of a blood transfusion that was 
performed at a VA Medical Center in July 1998.  
VA medical records show that the veteran presented to the VA 
Medical Center in Fort Harrison, Montana on July 5, 1998 with 
complaints of hematemesis and melena.  He was admitted for a 
gastrointestinal bleed.  Medical records reflect that the 
veteran had a drop in his hematocrit after admitted and 
required a total of six units of packed red blood cells to be 
transfused.  

A VA report dated on July 6, 1998 noted that tests for 
hepatitis B and hepatitis C were negative.  

Private medical records dated in June 2000 reflect a positive 
test result for hepatitis C.

A VA medical opinion was obtained in May 2005.  The examiner 
reviewed the medical records and noted that the veteran was 
urgently hospitalized in July 1998 secondary to upper GI 
bleeding, melena and alcohol withdrawal and was treated with 
a total of six units of transfused red blood cells.  The 
examiner noted that tests obtained on July 6, 1998 showed 
that the veteran had exposure to hepatitis A virus in the 
past with a total antibody positive.  His hepatitis B and C 
antibodies were negative.  

The examiner noted that private medical records dated in June 
2000 showed a hepatitis C virus antibody, anti-HCV, with 
comment that results were confirmed by repeat analysis.  The 
examiner commented that the June 2000 test results showed 
that the veteran's hepatitis B surface antibody was less than 
2, with a comment that a value greater than 10 has been 
reported by the CDC to be consistent with immunity.  The 
examiner stated that the June 2000 results would be 
interpreted as no evidence of hepatitis B infection.  

The examiner found that it at least as likely as not that the 
veteran contracted hepatitis C from a blood transfusion at a 
VA hospital.  The examiner stated that the potential sources 
of hepatitis C included the veteran's sexual partner, who she 
noted was reported by the veteran to be hepatitis B and 
hepatitis C positive, and his blood transfusions.  The 
examiner stated that she would assess the current risk of 
contracting hepatitis B from a transfusion as 1 in 63,000.  
She stated that the risk of contracting hepatitis C from a 
transfusion would be 1 in 100,000.  The examiner cited a 1996 
article from the New England Journal of Medicine in support 
of this statistic.  The examiner opined that, although the 
risk of obtaining hepatitis C from a blood transfusion is 
low, it is at least as likely as not that the veteran 
contracted hepatitis C from a blood transfusion as from 
sexual contact.  

The examiner also concluded that contraction of hepatitis B 
or C was not a reasonably foreseeable risk of blood 
transfusion.  The examiner stated that the risk of 
transfusions of hepatitis B and hepatitis C is very low.

Based on the examiner's opinion, the Board finds that the 
evidence shows that the veteran has additional disability, 
hepatitis C, as a result of the transfusion that was 
performed during VA treatment.  Accordingly, the evidence 
shows that the veteran has additional disability that was 
proximately caused by VA treatment.  38 C.F.R. 
§§ 3.102, 3.361 (2007).

In order to warrant compensation, the evidence must 
demonstrate that the additional disability was the result of 
negligence on the part of VA or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1) (West 2002).  

Although the Board finds that the evidence does not show that 
the veteran's additional disability resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault in furnishing care, it 
does show that his hepatitis C was the result of an event not 
reasonably foreseeable.  Indeed, the examiner found that 
there was a life-threatening situation, and in her opinion 
the blood transfusions were indicated for the veteran's 
health care as a life-sustaining measure.  However, the 
examiner also found that the risk of contraction of hepatitis 
C from the July 1998 blood transfusion was very low.  She 
stated that the risk of transmission of hepatitis C through a 
blood transfusion was 1 in 100,000.  As such, the Board finds 
that the development of hepatitis C from the July 1998 blood 
transfusion was not an event which was reasonably 
foreseeable.  

The Board is also cognizant of the 2006 electronic mail 
exchange where clarification of the examiner's opinion was 
sought.  The examiner was asked whether the contraction of 
hepatitis was the type of risk that would have been disclosed 
in connection with the informed consent procedure.  In 
response, the examiner replied, "yes, the risk would have 
been disclosed", but then noted that she did not review the 
exact consent form in this particular case and did not know 
for certain.  In this regard, the Board has resolved any 
doubt in the veteran's favor.  The Board also reiterates that 
the examiner, through research, indicated that the risk of 
transmission of hepatitis C through a blood transfusion was 1 
in 100,000.

Based on the foregoing, the Board finds that the evidence 
shows that the veteran has an additional disability as a 
result of VA medical treatment and that the proximate cause 
of such disability was an event not reasonably foreseeable.  
Accordingly, the Board concludes that compensation for 
hepatitis C under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 C.F.R. §§ 3.102, 3.361 (2007).

The evidence does not show that the veteran currently has 
hepatitis B.  Therefore, compensation under § 1151 for 
hepatitis B is not warranted. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis B is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


